Orders sustaining demurrers affirmed. This is a bill in equity to enjoin the defendant Fiorenza from leasing a certain parcel of land in the town of Winchester for use as a gasoline filling station and to enjoin the defendant board of selectmen of the said town from issuing a permit for the storage of gasoline and oil on the said parcel. The plaintiff, who is described in the bill as one who “has a buyer, ready, able and willing to buy the said land and deed it” to a neighboring church, appeals from orders sustaining the defendants’ demurrers. The plaintiff concedes that the bill cannot be regarded as a taxpayers’ petition to restrain illegal expenditures. G. L. (Ter. Ed.) c. 40, § 53. His present contention that the bill may be maintained on the theory of a resulting trust based upon an oral promise made in 1935 to one now deceased by Caroline J. Murray, a former owner, also now deceased, cannot be upheld. G. L. (Ter. Ed.) c. 203, § 1. Sprague v. Kimball, 213 Mass. 380. It is unnecessary to enumerate other fatal defects in the bill.